Order entered June 20, 2019




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-19-00042-CV

                                 FIRST OVILLA, Appellant

                                             V.

                            JOHN PRIMM, ET AL., Appellees
                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-01696-A

                                         ORDER
       Before the Court is appellees’ June 18, 2019 unopposed motion for extension of time to

file their brief. We GRANT the motion and ORDER appellees’ responsive brief be filed no

later than July 29, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE